FILED
                            NOT FOR PUBLICATION                              JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANASTACIO GALVAN-FELIX,                          No. 09-70008

             Petitioner,                         Agency No. A074-083-189

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Anastacio Galvan-Felix a native and citizen of Mexico, petitions pro se for

review of the decision of the Board of Immigration Appeals’ denying his motion to

reconsider the underlying denial of his application for cancellation of relief based

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on his failure to establish the requisite hardship to a qualifying relative. The BIA

denied the motion as untimely.

      Galvan-Felix contends that the BIA erred by not finding exceptional and

extremely unusual hardship to his United States citizen wife. Galvan-Felix also

contends that his due process rights were violated.

      Galvan-Felix has not raised any challenges to the BIA’s denial of his motion

to reconsider as untimely, and therefore he has waived any challenge to that

decision. See Martinez-Rios v. Holder, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues

not supported by argument in a brief are deemed abandoned).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    09-70008